722 N.W.2d 894 (2006)
Robert HOLLINS, a Minor, by his Next Friend and Mother, Patricia Hollins, and Patricia Hollins, Individually, Plaintiff-Appellant,
v.
SINAI-GRACE HOSPITAL, Dr. Brenda Snowman, and Dr. Elmertha Burton, Defendants-Appellees.
Docket No. 130983. COA No. 257682.
Supreme Court of Michigan.
November 1, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.